 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDLloyd A.Fry Roofing CompanyandProduction and Miscellane-ous Workers Union of Chicago and Vicinity,Local 705, Peti-tioner.Case No. 13-RC-6018.March 9, 1959DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted under the direction andsupervision of the Regional Director for the Thirteenth Region onJune 17, 1958, among the employees in the unit described in thestipulation.At the conclusion of the election, a tally of ballotswas furnished the parties.The tally shows that of the 66 eligiblevoters, 64 cast valid ballots, of which 37 voted for, and 27 against,the Petitioner, the participating ll bor organization.Thereafter, the Employer filed timely objections to the electionalleging in substance that : (1) The Petitioner promised employeesitwould have the Employer furnish pension and welfare benefitsat the Employer's expense, if the employees voted for the Petitioner;(2) the Petitioner had a preelection party for the employees; (3)the Petitioner engaged in surveillance outside the Employer's plant;(4)Petitioner's agents intimidated and improperly influenced thevoting employees; (5) the Petitioner made antiemployer speechesin violation of thePeerlessPlywoodrule; 1 (6) the Petitionerthreatened to stop trucks and to cause the Employer to cease opera-tions, if the employees failed to vote for the Petitioner. In accord-ance with the Rules and Regulations of the Board, the RegionalDirector caused an investigation of the objections to be made and,on August it, 1958, issued and served on the parties his report onobjections, in which he recommended that the Employer's objectionsbe overruled.The Regional Director also overruled an objection,which he had raised on his own motion, to the effect that twoemployees threatened a third employee 3 weeks prior to the election.Thereafter, the Employer filed timely exceptions to the report, andsupporting affidavits.On October 16, 1958, the Board issued anorder directing hearing limited to the resolution of the issuesraised in objection No. 6 of the Regional Director's report andexceptions thereto, but which did not dispose of any of the objec-tions heretofore raised.Pursuant thereto, a hearing was held onNovember 4 and 5. Thereafter, on December 31, Hearing OfficerBernard Ness issued and served his report relative thereto, a copyof which is attached hereto and in which he recommended thatobjection No. 6 be overruled.No exceptions were filed to the hearingofficer's report.'Peerless Plywood Company,107 NLRB 427.123 NLRB No. 10. LLOYD A. FRY ROOFING COMPANY87'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The hearing officer's rulings ' made at the hearing are free fromprejudicial error and are hereby affirmed.The Board has reviewedthe stipulation of the parties, the objections, the Regional Director'sreport, the Employer's exceptions thereto, and the hearing officer'sreport on objection No. 6, and upon the entire record in this case,the Board makes the following findings of fact :1.The Employer is engaged in commerce within the meaningof the Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of the Act : All production and maintenance employees,employed at the Employer's Summit, Illinois, roofing plant, exclud-ing office clerical employees, plant clerical employees, guards, pro-fessional employees, and supervisors as defined in the Act.5.Originally, the Employer filed six objections.The RegionalDirector in his report recommended that they all be overruled. TheEmployer excepted specifically to only the Regional Director'sfindings and recommendations as to objections Nos. 2 and 6, andthe objection raised by the Regional Director on his own motion.As the Employer did not specifically except to the other findingsand conclusions of the Regional Director but merely argued gen-erally that certain of its objections are well founded and supportedby sworn statements heretofore submitted, we shall not furtherconsiderEmployer's objections Nos. 1, 3, 4, and 5, and herebyadopt the Regional Director's recommendations that these objectionsbe overruled.2As to Employer's objection No. 6, the Employer didnot file any exceptions to the hearing officer's report relative hereto.Accordingly, we adopt the hearing officer's recommendation thatthis objection be overruled.Objection No. 0:In its second objection, the Employer allegesthat, on the day prior to the election, the Petitioner at its own costand expense, held a party for the employees.The Regional Direc-tor's report indicates that a meeting or a party was held by thePetitioner on May 16, 1958, at Kristie's Tavern, and that beer andsoft drinks were served and paid for by the Petitioner. In light'SeeGeneral Electric Company,119 NLRB 1262, 1263. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these circumstances, we are of the opinion that the Petitioner'sconduct contains no element of coercion and therefore falls withinthe permissible area of electioneering with which this Board doesnot interfere.3Accordingly, in agreement with the Regional Direc-tor, this objection is hereby overruled.Objection raised by the Regional Director:Two or three weeksprior to the election, according to an employee who neither speaksnor understands English, two other employees (one of them ten-tatively selected as a member of the Petitioner's negotiating com-mittee) swore at and threatened him.The two employees denythis and are corroborated by another employee.We agree withthe Regional Director that it is unnecessary to resolve credibilityas the incident itself was too isolated to have created an atmosphereof fear and reprisal.Accordingly, we overrule this objection.Upon careful consideration of the entire record including theEmployer's objections, the Regional Director's report on objections,the Employer's exceptions, supporting memoranda, and the hearingofficer's report on objection No. 6, we find the Employer's objectionsand exceptions to be without merit and hereby overrule them.As the Petitioner has received a majority of the valid ballots castin the election, we shall certify the Petitioner as the collective bar-gaining representative of the employees in the appropriate unit.The Board certified Production and MiscellaneousWorkersUnion of Chicago and Vicinity, Local 705, as the collective-bargain-ing representative of the employees in the unit hereinabove foundappropriate.]8AlbionMalleableIron Company,104 NLRB 225,226, 227;Ohmite ManufacturingCompany,111 NLRB 888.See also,Superior Sleeprite Corporation,117 NLRB 430, 433.REPORT OF HEARING OFFICER ON OBJECTIONS TO ELECTIONPursuant to a stipulation for certification upon consent election entered intoby the parties hereto, an election was conducted in the above-entitled proceedingon June 17, 1958, under the direction and supervision of the Regional Director forthe Thirteenth Region.On June 20, 1958, the Employer filed objections to the election.The RegionalDirector investigated the objections and, thereafter, on August 11, 1958, issuedand served upon the parties his report on objections. In his report, the RegionalDirector recommended to the Board that the objections be overruled and thePetitioner certified.On August 29, 1958, the Employer filed exceptions to theRegionalDirector's report, requesting that the Regional Director's report andrecommendations be reversed and that a hearing be held to determine thecredibilityissues asposed by certain affidavits on file with the Board.Afterhaving duly considered the matter, the Board, on October 16, 1958, issued itsOrder directing that a hearing be held before a hearing officer, limited toresolution of the issues raised in objection No. 6 of the Regional Director'sreport and exceptions thereto, and that the hearing officer prepare and causeto be served upon the parties a report containing resolutions of the credibilityofwitnesses,findings of fact, and recommendations to the Board as to thedisposition of the said issues.Pursuant to notice, a hearing was. held at Chicago, Illinois, on November 4and 5, 1958, before the hearing officer.The Employer, the Petitioner, and theRegional Director were represented by counsel, and participated in the hearing. LLOYD A. FRY ROOFING COMPANY89Full opportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Upon theentire record in the case and from his observation of the witnesses,the hearingofficer makes the following findings, conclusions,and recommendations.FINDINGS OF FACTThe Employer'sObjection No. 6 reads as follows:Prior to the date of execution of the Stipulation for Certification UponConsent Election herein,and also subsequent to that date and prior to theactual time of holding of the election herein,theUnion Petitioner hereindid tell the employees that unless the Union was voted in, trucks enteringand leaving the plant would be stopped,nothing would get in or out of theplant, and the Employer would have to cease operations and therefore, thatthe employees had better vote for the Union if they wanted to stay at work;this threat of stopping trucks was calculated to place the employees in fearof imminent action by the Union Petitioner herein, inasmuch as imme-diatelyprior to the execution of the Stipulation for Certification UponConsent Election herein, the Union Petitioner did picket the Employer andactually stop trucks from entering or leaving the premises,thereby stoppingproduction completely.The uncontroverted testimony discloses that the Petitioner picketed the Em-ployer's premises on May 21 and 22, 1958, and effectively stopped trucks fromentering the plant.Although the purpose of the picketing was not explained onthe record,itwas made clear that the picketing ceased when the parties, onMay 22, 1958,consented to a Board election.The Employer contends that after May 22,1958,the Petitioner, through WilliamFord, its secretary,in charge of the organizational campaign,made threateningremarks to the employees that if the Union lost the pending representation election,theUnion would picket the plant again,trucks would be stopped,and the Com-pany would have to cease operations.Itfurther contends that its employees,JamesDobbins and James Taylor, made substantially similar remarks toemployees and that such statements were attributable to the Petitioner.Ford,secretary of the Union,held about four or five informal meetings withthe employees during the period between May 22, 1958,and the eve of theelection, including one the afternoon of June 16, after working hours, andanother about a week before the election.WilliamDenton,an employee of the Company,called as a witness by theCompany, testified at the hearing that he attended three union meetings.Hewas present at the June 16 union meeting at Kristie'sTavern for only about5minutes and left while it was still going on.He denied that Ford mentionedanything about picketing at the gates or closing the plant down at any of theunion meetings.An affidavit,signed by Denton and taken by the Company onJuly 16, 1958,which was received in evidence,states in part as follows:Ido remember in one of these meetings that Mr. Ford,theUnion Repre-sentative,stating that if the Union lost the election,theUnion could putup a picket line to keep the trucks from coming in or out of the plant. I donot recallMr.Ford or any other Union Representative saying that in theevent the Union lost the election the Union would do that.When confronted with the affidavit at the hearing,Denton testified that thefirst sentence of that part of the affidavit referred tosupra,was in error andshould read,"Idonotremember.In an affidavit submitted to a fieldexaminer of the Regional Office,dated July 23, 1958,also received in evidence,Denton stated, "He [Ford] did not say anything about putting pickets at thegates and closing the plant down if the Union did not win the election."Theaffidavit further states,"At no time during any of the meetings did I everhear Ford tell the employees that the Union would put pickets around the plantand close it down if the Union did not win the election."Ford denied that at any meeting of employees did he ever state that the Unioncould or would, if it lost the election, strike, picket,stop trucks,or otherwiseshut down the plant.According to Ford, he did not tell employees that if theUnion lost the election,itwould be 1 year before another election could beheld.His testimony is corroborated by the credible testimony of employees,Hatley, Taylor, Dobbins, and Fisher.The Company also called as a witness an employee,JoeMathias.He testifiedthat four other employees,including himself, were leaving the plant on May 21 90DECISIONSOF NATIONALLABOR RELATIONS BOARDina car when Ford met them at the gate and said that truck would bepulled out and that would stop the plant from operating.Ford was allegedto have also asked the employees to respect the picket line.The hearing officer finds it unnecessary to determine whether or not Ford didmake the statements on May 21 attributed to him by Mathias. It appearsclear that Ford was talking only of the picketing before the parties agreed toan election and, despite leading questions by Company'scounsel,Mathias didnot testify that Ford referred to future picketing if the Union lost the election.Moreover,sinceFord'salleged remark occurred prior to the execution of thestipulation for certification upon consent election,itcannot be considered as abasis for objections.(See F.W. Woolworth Company,109 NLRB 1446.)The only nonhearsay evidence to support the allegation that since May 22,1958, Ford told employee that if the Union lost the election,itcould picket, stoptrucks, or shut down the plant,iscontained in Denton'saffidavit taken by theCompany on July 16,1958.This statement is not supported by the affidavitsubmitted to the Board only about a week later and is in direct conflict withhis oral testimony at the hearing.Apart from the obvious inconsistencies in theaffidavits and his oral testimony,Denton did not impress the hearing officer as acandid and forthright witness.His testimony was replete with "I don't remember"and "I don't think so."The hearing officer does not place any reliance uponhisoral testimony or his affidavits as regards the issue concerning the allegedremark made by Ford.The only other testimony which could tend to support the Company'sconten-tion that Ford made the alleged remarks is revealed in the hearsay testimony ofNelson Johnson.Johnson,presently a foreman,but who was a shipping clerkand part-time foreman at the time of the election,was called as a witness bythe Company.He testified that Hoover Hatley,an employee,had told him thatFord, at a union meeting about a week before the election,said the Union could 1picket and stop the trucks from coming in or out if they lost the election.Ac-cording to Johnson, Hatley told him of the meeting and alleged remarks by Fordat the plant the day following the meeting.Johnson never attended any unionmeetings nor did he ever hear Ford make the alleged remarks.Hatley, called as a witness by the Union,denied that he told Johnson thatFord said at a union meeting that if the Union lost the election,itwould orcould shut down the plant or picket and stop trucks from going in.Hatleyfurther testified that he had attended union meetings but never heard Ford makethe statement about picketing attributed to him.Since the hearing officer has discredited Denton,the hearing officer can placelittlereliance upon the hearsay testimony of Johnson to support a finding thatFord made the statements attributed to him.This is especially true in the face ofthe categorical denial of Ford, corroborated by the credible testimony of fourother witnesses who attended the meetings.Accordingly,the hearing officer findsthat Ford did not tell employees that if the Union lost the election,itwouldor could picket,stop trucks, or shut down the plant.Hatley impressed thehearing officer as being a truthful witness and inasmuch as he never heard Fordmake the remarks about picketing, I do not believe that he would have toldJohnson such remarks were made and therefore I do not credit Johnson inthis regard.Johnson also testified that about a week before the election, an employee,DillardWest, informed him that James Taylor, also an employee,had visitedWest's home and told West that if the Union lost the election,theUnion wouldpicket the plant again.Taylor, also called as a witness by the Union,denied that he told West theUnion would picket the plant or stop trucks if the Union lost the election.Hefurther testified that he had attended practically all of the union meetings andnever heard Ford make any statement about picketing or stopping trucks. Ac-cording to Taylor, the only statement made by Ford referring to the possibilityof a union loss at the election was that another election could not take placefor a year?In view of Taylor's denial and the absence of any testimony by West, theone to whom Taylor'salleged remark was made,the hearing officer is constrainedto credit Taylor's denial.Accordingly, the hearing officer finds that Taylor didnot tellWest that the Union would picket the plant again if the Union lost theelection.1At another point in his testimony,Johnson used the word "would."2West was not called as a witness by any of the parties. W. W. WALLWORK FARGO, INC.91Booker Carroll, an employee, called as a witness by the Company, testifiedthat on the morning of the election, he overhead some conversation about theUnion emanating from the plant washroom.Although he could not see theindividuals concerned, he recognized one of the voices as that of James Dob-bins, an employee.Carroll testified that he heard Dobbins say "If the Uniondon't win, the Union man was going to picket again."Dobbins, called as a witness by the Union, denied making the statementattributed to him by Carroll.Dobbins further testified that he attended all ofthe union meetings and that the only statement made by Ford regarding aunion loss at the election was that if the Union lost, it would be a year beforeanother election could be held.Dobbins impressed the hearing officer as a forthright and honest witnessand the hearing officer credits his denial.Moreover, concerning the alleged remarks made by Taylor and Dobbins, evenif the two individuals made the remarks about picketing, as contended by theEmployer, there is no evidence to support a finding that Taylor and Dobbins wereacting as agents of the Union or vested with any authority.Absent evidenceof union responsibility for the alleged remarks of the rank-and-file employees,and since these incidents were essentially isolated in nature, there is no basis fora finding that such remarks tended to create an atmosphere rendering a freeelection impossible.3CONCLUSIONS AND RECOMMENDATIONSHaving found that Ford did not tell the employees that unless the Union wasvoted in the Union would picket the plant, trucks would be stopped, and theCompany would have to cease operations; that neither Taylor nor Dobbins madesubstantially similar remarks, and that the facts do not establish interferencewith the election or the exercise of a free choice of representatives by the em-ployees, it is recommended that the Employer's objection No. 6 be overruled.As provided in the Board's Order of October 16, 1958, within 10 days fromthe date of issuance of this report, any party may file with the Board inWashington, D.C., an original and 6 copies of exceptions thereto. Immediatelyupon the filing of such exceptions, the party filing the same shall serve a copythereof upon each of the other parties, and shall file a copy with the RegionalDirector.3Orleans Manufacturing Company,120 NLRB 630.W. W. Wallwork Fargo,Inc.andGeneral Drivers, Warehouse-men, Dairy Employees, and Inside Workers, Local Union No.116, of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, and Local No.2172, International Association of Machinists, AFL-CIOGeneral Drivers, Warehousemen, Dairy Employees, and InsideWorkers, Local Union No. 116, of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, and Local No. 2172, International Association ofMachinists, AFL-CIOand W.W. Wallwork Fargo, Inc.CasesNos. 18-CA-862 and 18-CC-48.March 10, 1959DECISION AND ORDEROn July 8, 1958, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent Company and the Respondent Unions had engagedin and were engaging in certain unfair labor practices and recom-123 NLRB No. 15.